Citation Nr: 0618644	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  99-23 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for gout to include 
gouty arthritis.

3.  Entitlement to service connection for a cardiovascular 
disability.

4.  Entitlement to service connection for bursitis.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a disability of the 
ribs (claimed as chest pain).

9.  Entitlement to service connection for a right elbow 
disability.

10.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1944 to May 1946.

This appeal arises from a January 1999 rating decision of the 
Chicago, Illinois Regional Office (RO).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from bronchitis that was 
not manifest in service and is unrelated to disease or injury 
during service.

3.  The veteran currently suffers from gout to include gouty 
arthritis that was not manifest in service or within the 
initial post service year and is unrelated to disease or 
injury during service.

4.  The veteran currently suffers from cardiovascular 
disability that was not manifest in service or within the 
initial post service year and is unrelated to disease or 
injury during service.

5.  The veteran currently suffers from bursitis that was not 
manifest in service and is unrelated to disease or injury 
during service.

6.  The veteran currently suffers from bilateral ankle 
disability to include gouty arthritis that was not manifest 
in service or within the initial post service year and is 
unrelated to disease or injury during service.

7.  The veteran currently suffers from disability of the eyes 
that was not manifest in service and is unrelated to disease 
or injury during service.  The veteran's astigmatism with 
presbyopia is a refractive error of the eye for which service 
connection may not be awarded.

8.  The veteran currently suffers from a back disability to 
include arthritis that was not manifest in service or within 
the initial post service year and is unrelated to disease or 
injury during service.

9.  The veteran currently suffers from a disability of the 
ribs that was not manifest in service and is unrelated to 
disease or injury during service.

10.  The veteran currently suffers from a right arm elbow 
disability to include arthritis that was not manifest in 
service or within the initial post service year and is 
unrelated to disease or injury during service.

11.  The veteran currently suffers from a disability 
manifested by dizziness that was not manifest in service and 
is unrelated to disease or injury during service.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated in service.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Gout to include gouty arthritis was not incurred in or 
aggravated in service, nor may gouty arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  Cardiovascular disability was not incurred in or 
aggravated in service, nor may hypertension or coronary 
artery disease be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Bursitis was not incurred in or aggravated in service.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A bilateral ankle disability was not incurred in or 
aggravated in service, nor may arthritis of the ankles be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6.  An eye disability was not incurred in or aggravated in 
service.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  A back disability was not incurred in or aggravated in 
service, nor may arthritis of the back be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

8.  A disability of the ribs was not incurred in or 
aggravated in service.  38 U.S.C.A. §  1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

9.  A right elbow disability was not incurred in or 
aggravated in service, nor may arthritis of the right elbow 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

10.  A disability manifested by dizziness was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records to include the May 1946 
separation physical examination are silent regarding 
complaints, findings, or diagnoses for the ten (10) 
disabilities claimed on appeal.

A November 1968 private medical statement includes diagnoses 
of gout and bilateral bunions.  Also reported was a 10 year 
history of intermittent bursitis (polyarthritic aches for 10 
years of both feet).  Symptoms included pain and swelling of 
the feet and ankles.  

On VA examination in May 1969, there was psoriasis of both 
forearms.  Cardiovascular, musculoskeletal, and eye 
examinations and blood pressure were normal.  The diagnoses 
were psoriasis of the forearms and anxiety reaction with 
hyperventilation syndrome.

On VA orthopedic examination in May 1969, the veteran 
complained that his elbows and ankles would swell.  A 10 year 
history of gout was reported and then bursitis of the elbows 
started.  The veteran denied having any history of accidents 
or injuries.  X-rays of the chest were normal, x-rays of the 
right wrist showed slight bony irregularity of the 5th 
metacarpal and no other abnormality; x-rays of the right 
elbow showed arthritis; x-rays of the right foot showed 
minimal chronic arthritic changes and the possibility of 
these changes being due to gouty arthritis could not be 
excluded.  The diagnoses were bilateral hallux valgus, a 
history of gout, and arthralgia of multiple joints.  

On VA examination in September 1969, no psychiatric or 
neurologic disability was found.

A January 1975 private medical report shows that the veteran 
had injured his foot at work in 1965 and subsequent records 
were consistent with gouty arthritis.  The diagnoses included 
questionable cerebral vascular insufficiency and gouty 
arthritis.  

An August 1975 private medical report indicated that the 
veteran had disorders due to an allergy to dust with a 
productive cough and decreased lung function.  Pulmonary 
function tests showed obstruction of the lungs.  The 
diagnoses were chronic allergic bronchitis, chronic 
obstructive pulmonary disease, and pulmonary emphysema.  

Private medical records in April 1986 include diagnoses of 
hypertension, gout, and coronary artery disease.

The veteran filed the instant claim in March 1998.  He 
indicated having suffered injuries and exposure to cold and 
smoky conditions in service.  Disabilities claimed were gout, 
bursitis, ankle disability (deformity), enlarged heart, dust 
allergies causing bronchitis, poor vision, and a right arm 
disability (frozen joint).

A July 1983 pulmonary function test show moderate restrictive 
airway disease.

An August 1972 Social Security Administration (SSA) decision 
shows that the veteran's disabilities included rheumatoid 
spondylitis and x-rays showed mild arthritis of the low back.

A November 1983 statement from Robert Stone, M.D., indicates 
that the veteran had suffered from gouty arthritis of the 
ankles, feet, and wrist since the mid 1970s.  

A September 1983 statement from the veteran's spouse to the 
SSA indicates that the veteran suffered second and third 
degree burns in 1958 in a fire with resulting lung problems, 
heart problems, a heart attack, and hypertension.  Eye 
problems (vision impairment) for 25 years were noted.

On VA orthopedic examination in May 1998, there was a 
prominence of the ribs on the right side at the mid-spine 
level.  The final diagnosis was severe mixed arthritis 
probably due to gouty arthritis of the joints.  The examiner 
opined that there was no direct relationship between any 
current disability and military service.  Gouty arthritis was 
due to a congenital enzyme deficiency.  

On VA general medical examination in May 1998, chest x-rays 
showed mild cardiomegaly.  The diagnosis was hypertension.  

On VA pulmonary examination in May 1998, the diagnosis was 
bronchitis.

On VA heart examination in May 1998, the diagnosis was 
uncontrolled hypertension.  An echocardiogram showed mild 
hypokinesia.  A stress test was negative for ischemia.

On VA eye examination in May 1998, the veteran complained of 
blurry vision.  The diagnoses were presbyopia, astigmatism, 
and vitreous floaters.

On VA neurology examination in June 1998, the veteran was 
evaluated for dizziness.  The veteran reported suffering from 
dizziness for more than four years.  The diagnosis was 
dizziness of cardiovascular origin with arrhythmia.  

The veteran testified in June 1999 that he did not think that 
his service medical records were complete; that he injured 
his ankles during service; that he injured his eyes in 
service doing welding; that he suffered from bursitis of 
multiple joints; that he suffered from bronchitis that 
resulted from exposure to dust and smoke in service; that 
there was a fire on his property in 1958 that resulted in 
extensive burn scars; and that his frozen right arm claim 
concerned disability of the right elbow. 

On VA orthopedic examination in October 2001, the diagnosis 
was severe mixed arthritis.  There was ankylosing spondylitis 
of the thoracic spine and arthritis and disc disease of the 
low back.  Gout was a metabolic abnormality that more likely 
than not had no direct relationship to his military service.  
There was no direct relationship between spondylitis or 
arthritis of the low back and military service.  The examiner 
specifically noted that the veteran did not have a frozen 
right arm joint.  

The veteran's service involved considerable schooling and 
after service the veteran performed extensive building trade 
work that involved lead in plumbing and sewer work as well as 
other mechanical work until gouty arthritis forced his 
retirement 30 years before.  The examiner opined that there 
was no evidence to link any current physical disability with 
military service.

An October 2001 addendum indicates that there was no direct 
relationship between elements found in the veteran's hair 
test and his military service.  If there was any abnormality, 
it was more likely than not that it would be due to all the 
years the veteran worked in construction after service. 

On VA general medical examination in October 2001, the 
diagnoses included bronchitis, arthritis, hypertension, and 
gout.  

On VA eye examination in October 2001, the veteran complained 
of blurred vision due to exposure to welding in service.  The 
diagnosis was dry eye syndrome and pterygium that were not 
related to service.  The veteran wore glasses to correct his 
vision.  

A CT scan of the chest in January 2002 was interpreted as 
revealing an abnormality due to pericardial fat and 
overlapping sclerotic changes due to either a bone island or 
an old fracture.




Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cardiovascular disease to include hypertension and coronary 
artery disease, or arthritis becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2005), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2005)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that each of the ten (10) issues on 
appeal is related to his military service.  The evidence does 
not support this claim with regard to any of the perfected 
issues. 

The record clearly shows that none of the ten (10) issues on 
appeal was manifest in service, within the initial post 
service year, or until a number of years after service.  In 
fact, the service medical records are silent regarding the 
presence of complaints, findings, or diagnoses of each of the 
claimed disorders.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It must be stressed that the question of whether the 
disabilities on appeal are etiologically related to injury or 
disease in service is within the sole province of health care 
professionals.  See Espiritu at 494-95.  Thus, the veteran's 
statements and testimony regarding the putative connection 
between the disorders on appeal and service lack probative 
value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the issues on 
appeal and the veteran's service.  The Board has the duty to 
assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

With regard to the claim for bronchitis, an August 1975 
private medical record indicates that the veteran suffered 
from pulmonary disability due to an allergy to dust that 
resulted in a productive cough and decreased lung function.  
A pulmonary function test showed obstruction of the lung 
functioning and disorders to include bronchitis were 
diagnosed.  The veteran testified in June 1999 that he 
suffered from bronchitis that resulted from exposure to dust 
and smoke in service; however, the service and post service 
medical records do not support this allegation.  To the 
contrary, at the time of the initial diagnosis of bronchitis 
in August 1975, the onset of bronchitis was attributed by a 
private medical physician to an allergy to dust.  Neither the 
physician nor the veteran referenced exposure to dust and 
smoke in service.  There is no medical evidence or medical 
opinion that connects the onset of bronchitis with the 
veteran's service many years before.

With respect to the claim for gout, the Board would initially 
note that the veteran suffers from gouty arthritis.  As a 
result, gout and gouty arthritis will be considered at the 
same time.  A November 1968 private medical statement 
includes a diagnosis of gout and a VA report in May 1969 
noted a 10 year history of gout.  These records establish a 
late 1950s onset of gout.  The records further show the 
presence of gouty arthritis.  A November 1983 statement from 
Dr. Stone indicates that the veteran had suffered from gouty 
arthritis since the mid 1970s.  A VA examiner in May 1998 
opined that there was no connection between gouty arthritis 
and service as gouty arthritis was due to a congenital enzyme 
deficiency.  A VA examiner in October 2001 further opined 
that gout was a metabolic abnormality that had no direct 
relationship to military service.  There is no medical 
evidence or medical opinion that connects the onset of gout 
in the late 1950s or the onset of gouty arthritis in the 
1960s or early 1970s with the veteran's service many years 
before.

With regard to the claim for cardiovascular disability, 
private medical records in April 1986 include diagnoses of 
hypertension and coronary artery disease.  In May 1998, a VA 
chest x-ray showed mild cardiomegaly, an echocardiogram 
showed mild hypokinesia, and examination revealed 
hypertension.  There is no medical evidence or medical 
opinion that connects the onset of cardiovascular disease to 
include hypertension, coronary artery disease or heart 
disease beginning in the mid-1980s with the veteran's service 
many years before.

With regard to the claim for bursitis, a November 1968 
private medical report notes a 10 year history of bursitis.  
There is no medical evidence or medical opinion that connects 
the onset of bursitis in the late 1950s with the veteran's 
military service many years before.

With regard to the claim for disability of the ankles, the 
veteran reported suffering from pain and swelling of the 
ankles in November 1968.  Dr. Stone noted in November 1983 
that the veteran suffered from gouty arthritis of ankles 
since the mid-1970s.  A VA examiner in May 1998 diagnosed 
mixed arthritis probably due to gouty arthritis of all joints 
and opined that there was no direct relationship of this 
disability to service.  There is no medical evidence or 
medical opinion that connects the onset of a disability of 
the ankles to include gouty arthritis with the veteran's 
service many years before.

With regard to the claim for an eye disability, a September 
1983 statement from the veteran's spouse notes a 25 year 
history of vision impairment.  On VA examination in May 1998, 
the evaluation revealed refractive error of the eyes and the 
diagnoses were presbyopia, astigmatism and vitreous floaters.  
Dry eye syndrome and a pterygium were diagnosed in October 
2001.  

Congenital or developmental defects such as refractive error 
of the eye are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  VA's General Counsel has also expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, the term "defects" 
would be definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Service connection for astigmatism and presbyopia, a 
refractive error of the eye, cannot be granted in this case 
as it is one of the specific conditions that VA does not 
grant service connection for, as it is not considered a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.
   
There is no medical evidence or medical opinion that connects 
the onset of any of the veteran's current eye disabilities 
claimed on appeal with the veteran's service many years 
before.  

With regard to the claim for disability of the back, a SSA 
decision in August 1972 revealed the presence of mild 
arthritis of the back.  On VA examination in October 2001, 
there was ankylosing spondylitis of the thoracic spine and 
arthritis and disc disease of the low back.  The VA examiner 
opined that there was no direct relationship between 
spondylitis, disc disease or arthritis and military service.  
There is no medical evidence or medical opinion that connects 
the onset of a current back disability with the veteran's 
service many years before.

With regard to the claim for disability of the ribs (claimed 
as chest pain), on VA examination in May 1998 the examiner 
found a prominence of the ribs on the right side at the mid-
spine level.  The diagnosis was mixed arthritis probably due 
to gouty arthritis.  The examiner opined that there was no 
direct relationship between any current disability to include 
the prominence of the ribs with service many years before.  
There is no medical evidence or medical opinion that connects 
the onset of a rib disorder with the veteran's service many 
years before.

With regard to the claim for a disability of the right upper 
extremity (referred to by the veteran as a frozen right arm), 
the veteran clarified during his testimony in June 1999 that 
he was claiming a disability of the right elbow.  On VA 
examination in May 1969, x-rays of the right elbow revealed 
arthritis.  The VA examiner in October 2001 stated that the 
veteran did not have a frozen right arm joint, but arthritis 
was diagnosed.  The examiner in October 2001 opined that 
there was no link between any current physical disability and 
service.  There is no medical evidence or medical opinion 
that connects the onset of right elbow arthritis in the late 
1960s and the veteran's service many years before.

With regard to the claim for a disability manifested by 
dizziness, on VA examination June 1998 the veteran reported a 
four year history of dizziness.  Upon examination, the 
examiner diagnosed dizziness that was the result of 
cardiovascular disease.  There is no medical evidence or 
medical opinion that connects the onset of dizziness in the 
1990s and the veteran's service many years before.  
Parenthetically, the Board notes that a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, it was determined in the case of Allen 
v. Brown, 7 Vet. App. 439 (1995), that service connection may 
be awarded for a disability under 38 C.F.R. § 3.310 if a 
disability was aggravated by a service-connected disability.  
In the present case, however, there is no basis to evaluate 
the veteran's appeal on a secondary or aggravation basis as 
he is not service connected for a cardiovascular disability.

Accordingly, as the preponderance of the evidence is against 
the veteran's appeal as to each of the ten (10) issues, the 
claim of entitlement to service connection must be denied.  
The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of the claim 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in October 2001 and October 2004 prior to the transfer and 
recertification of the appellant's case to the Board after 
the October 2004 remand and the context of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thereafter, the instant claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant in February 2006.  The 
claimant, therefore, has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in October 2001 and October 2004 as 
well as the statement of the case in April 1999 and 
supplemental statements of the case to include a final SSOC 
in February 2006, which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's complete service 
medical records have been obtained.  Also of record are the 
veteran's service personnel records and all available post 
service VA and private treatment records.  The veteran also 
presented testimony at a June 1999 personal hearing at the 
RO.  In addition, the Board notes that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits.  The case was remanded in October 2004 to obtain 
complete records from the SSA; however, it was certified in 
October 2004 that the veteran's SSA file had been destroyed.  
An August 1972 SSA decision is of record and it was 
considered as part of the instant adjudication.  Accordingly, 
the Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with multiple VA examinations in 1998 and 2001 to include 
nexus opinions when appropriate.  The Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran another VA examination or obtaining 
another nexus opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for gout to include gouty 
arthritis is denied.

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to service connection for bursitis is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a disability of the 
ribs is denied.

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for a disability manifested 
by dizziness is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


